COOK, Justice
(concurring specially).
I concur in the denial of the petition. In doing so, I do not wish to be understood as agreeing with the conclusion of the Court of Criminal Appeals that the years added to a defendant’s sentence by the enhancement provisions of Ala.Code 1975, §§ 13A-12-250 and -270 must run consecutively where the indictment for which the defendant stands convicted has alleged more than one sale. I recognize that this Court has not decided this precise issue; however, because the defendant’s conviction has been reversed for other reasons, this present case is not correctly postured for the Court to decide this issue.